774 N.W.2d 862 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert K. BURKOWSKI, Defendant-Appellant
Docket No. 139691. COA No. 282013.
Supreme Court of Michigan.
November 23, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the July 30, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The remaining motions, for miscellaneous relief, are DENIED.